DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to claims 1 and 14, applicant’s argument that a first command and at least one second cryptographic key are received via a first secure channel encrypted by a first cryptographic key. 
The examiner respectfully disagree, Thibaudeau discloses “The host device comprising at least one second set of secret keys stored in a memory area intended to be sent to the client device, the keys of the second set being encrypted by the processing means of the host device by means of the encryption/decryption algorithm and of at least one key of the first set [0009]. Secure channel having the GlobalPlatform enabling secure exchange of data between the two entities [0089]. The second key, called R-ENC, enables the encryption of the responses sent to a device by the other device [0094]. Written instruction and key encrypted from the host device to the client [0110]”. Thibaudeau does disclose a secure channel exchanging information (the command and keys). As shown the host sends the key and instructions to the memory of the client. The secure channel is encrypted by a first cryptographic key.

In response to claims 1 and 14, applicant’s argument that Thibaudeau fails to suggest any step of establishing a secure channel in which a second cryptographic key and a first command are transmitted.
The examiner respectfully disagree, Thibaudeau discloses “The host device comprising at least one second set of secret keys stored in a memory area intended to be sent to the client device, the keys 

In response to claims 1 and 14, Thibaudeau does not teach or suggest anything that might motivate transmission of the written instruction through a similar channel, which has been used to transmit the second cryptographic key. 
The examiner respectfully disagree, Thibaudeau discloses “Secure channel having the GlobalPlatform enabling secure exchange of data between the two entities [0089]. The second key, called R-ENC, enables the encryption of the responses sent to a device by the other device [0094]. Written instruction and key encrypted from the host device to the client [0110]”. Thibaudeau does disclose a secure channel exchanging information (the command and keys). As shown the host sends the key and instructions to the memory of the client. Therefore, Thibaudeau does have reason to transmit written instruction and second cryptographic key.

In response to 35 USC 103, filed 02/22/2022, to independent claims 1 and 14 and their respective dependent claims, regarding limitation “where the second cryptographic key and the first command are encrypted by the first cryptographic key”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibaudeau (US 20150334095) in view of Hatayama et al. (US 20050201393 hereinafter Hatayama) and in further view of Sermersheim et al. (US 20090077060, hereinafter Sermersheim).

Re. claim 1, Thibaudeau discloses a method for receiving data within an electronic entity (Thibaudeau discloses a securing data exchange between at least two connected device [abstract, 15]), said method comprising the following steps: establishing, between the electronic entity and an external electronic apparatus (A closing step of the secure channel enabling data exchange between a host device (Interpreted as external entity) and a client device (Interpreted as electronic entity) of the system [0016]), a first secure channel in which communication between the electronic entity and the external electronic apparatus is encrypted by a first cryptographic key (An encryption step, the host device via the encryption/decryption algorithm and at least one secret key of the first set of keys recorded in a memory area of the host device, of at least one secret key of the second set of keys [0018]. the devices being intended to exchange secret data securely by the processing means of at least one device via the encryption/decryption algorithm and the first set of secret keys, after having opened at least once a secure communication channel between the two devices [0009]); 
receiving at the electronic entity a first command (A sending step [0019]. A written instruction of the key encrypted in a memory of the client device [0021]. The host and client comprising the algorithms and commands necessary for opening a secure channel [0089]. The first key, called S-ENC, enables the encryption of the commands sent to a device (H, Cl) by the other device (H, Cl) [0094]) and at least one second cryptographic key via the first secure channel (The host device comprising at least one second set of secret keys stored in a memory area intended to be sent to the client device, the keys of the second set being encrypted by the processing means of the host device by means of the encryption/decryption algorithm and of at least one key of the first set [0009]. Secure channel having the GlobalPlatform enabling secure exchange of data between the two entities [0089].Written instruction and key encrypted from the host device to the client [0110]); 
saving the first cryptographic key in a memory of the electronic entity (During the fifth step, the algorithm 3-DES recorded in a memory area of the client device (Cl) [0111]. Steps three to five are repeated for all the keys (MAC.sub.c1, DEK.sub.c1) of the second set of secret keys. Finally, the security system of data exchanges control opening of a new secure channel [0112]); 
at the electronic entity, executing said first command, thereby setting up, a second secure channel in which communication between the electronic entity and the external electronic apparatus is encrypted by the second cryptographic key (A written instruction of the key encrypted in a memory areas of the client device [21]. second set of secret keys [0023]. An opening step, a new session and a new secure channel carried out via the encryption/decryption algorithm and the second set of secret keys according to a security protocol of the GlobalPlatform [0024]. opening of a new secure channel between the host device and the client device [39]);
receiving, at the electronic entity, data in the second secure channel, said data being encrypted by the second cryptographic key (The secure channel enabling data exchange between a host device and a client device of the system [0016]);
 receiving a second command (The processing means of the host device (H) send (63) the encrypted deactivation command (HALT*) to the client device (Cl) [0116]. During the second optional step, the processing means of the host device (H) send (63) the encrypted deactivation command (HALT*) (Interpreted as second command) to the client device (Cl) [0117]).
Although Thibaudeau discloses second command and retrieving the first cryptographic key from the memory, Thibaudeau does not explicitly teach but Hatayama teaches upon reception of said second command (Hatayama teaches Upon receiving the reception response of the reset command from the device node 200 [0081]), 
(The device node 200 having received such a reset command transmits a reception response of the reset command to the master node 100 in an infrastructure mode, and thereafter, erases the user encryption key stored in its own user encryption key storing part 207, and switches a communication mode to an ad hoc mode based on its own device encryption key [0080]. Reading the user encryption key in ad hoc mode [0073]), 
and changing operation of the electronic entity from use of the second secure channel to use of the first secure channel (Changing a user encryption key and a new user encryption key by operating an operation terminal, the master node 100 sets reset flags of all the device nodes stored in the device information DB 106 to “1” (S301), and broadcasts a reset command in an infrastructure mode designating to all the device nodes (device nodes in which reset flag=1) (S302). A reset command transmits a reception response of the reset command to the master node 100 in an infrastructure mode, and thereafter, erases the user encryption key stored in its own user encryption key storing part 207, and switches a communication mode to an ad hoc mode based on its own device encryption key [0080]. The master node 100 sets a reset flag of the device node 200 to “0”. Then, the master node 100 sets a communication state flag of the device node from a “communicable state (infrastructure mode)” to an “initial state (ad hoc mode)” (S303) [0081] (discloses that the second channel is changed to the first channel by the reset command better known as second command)).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Thibaudeau to include upon reception of said second command, retrieving the first cryptographic key from the memory, and changing operation of the electronic entity from use of the second secure channel to use of the first secure channel as disclosed by Hatayama. One of ordinary skill in the art would have been motivated for the purpose of setting up communication securely, different level of communication security based on the command (Hatayama [5] [44]).
(Sermersheim teaches encrypts the return process instructions with a symmetric key. The symmetric key may then be encrypted with the second public key [0028]. Communication channel delivering results [0023]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Thibaudeau-Hatayama to include said second cryptographic key and said first command being encrypted by the first cryptographic key as disclosed by Sermersheim. One of ordinary skill in the art would have been motivated for the purpose of an arrangement increases network Searching security (Sermersheim [0047]).

Re. claim 6, the combination of Thibaudeau-Hatayama-Sermersheim teach the method as claimed in claim 1, further comprising, after the changing step, a step of waiting for an authorization command in the first secure channel (Thibaudeau discloses comparison step by the processing means of the client device of the host cryptograms respectively calculated by the host device and the client device, followed by authentication of the host device if the two calculations of the host cryptogram are identical [0036]. A confirmation step of opening of a session and of the secure channel via which the next commands and/or response generated by the host and client devices will be carried out [0037]. Following reactivation and/or reconnection of the client device (Cl) carried out by a user, the security system of data exchanges controls opening of a new session and confirms opening of a new secure channel (OSCS) according to the method described above in the description [0122]).

(Thibaudeau discloses several protocols for securing data exchanges are known from the prior art, especially protocols comprising GlobalPlatform specificities. These protocols create secure channels of data exchanges between two devices connected via a local or extended network. The data are encrypted and/or accompanied by a digital signature for verifying integrity of the data, according to the level of security to be applied. Algorithms and triple DES keys are generally used for encryption of data [0004] via the triple DES algorithm making use of the derived key C-MAC enabling to incorporate a digital signature in the encrypted command [0039]. interpretation means of a deactivation command sent by an external device, the portable object sending in return to said device at least one response comprising a digital signature ensuring the integrity of the response [0051]).

Re. claim 10, the combination of Thibaudeau-Hatayama-Sermersheim teach the method as claimed in claim 1, wherein the data represent part of an operating system of the electronic entity or at least part of an application or data able to be used later by the electronic entity (Thibaudeau discloses the written instruction of the key encrypted (ENC*.sub.c1) in the memory of the client device (Cl) forms part of the operating system of the client device (Cl) [0110]).

Re. claim 11, the combination of Thibaudeau-Hatayama-Sermersheim teach the method as claimed in claim 1, wherein the data received by the electronic entity are stored within a non-volatile memory of the electronic entity (Thibaudeau discloses each device comprising at least one programmable non-volatile permanent memory area and data processing means [0009]. The opening of this channel is carried out via an algorithm 3-DES recorded in a secure non-volatile memory area of the host device and of the client device, and a set of three secret keys ENC, MAC [0090]).

Re. claim 13, the combination of Thibaudeau-Hatayama-Sermersheim teach the method as claimed in claim 1, wherein the external electronic apparatus is a mobile terminal or an energy supply meter or a connected object or a portable object (Thibaudeau discloses the host device (H) of the security system of data exchanges is a computer server. The server (H) also comprises connection means, for example to an extended or local network. [0086]).

Re. claim 14, Thibaudeau discloses an electronic entity comprising:  a module for (This element is interpreted under 35 USC 112(f) as non-volatile memory, describes in the specification module to store keys) establishing, between the electronic entity and an external electronic apparatus (Thibaudeau discloses a closing step of the secure channel enabling data exchange between a host device (Interpreted as external entity) and a client device (Interpreted as electronic entity) of the system [0016]), 
a first secure channel in which communication between the electronic entity and the external electronic apparatus is encrypted by a first cryptographic key (Thibaudeau discloses an encryption step, the host device via the encryption/decryption algorithm and at least one secret key of the first set of keys recorded in a memory area of the host device, of at least one secret key of the second set of keys [0018]. the devices being intended to exchange secret data securely by the processing means of at least one device via the encryption/decryption algorithm and the first set of secret keys, after having opened at least once a secure communication channel between the two devices [0009]); 
a module for receiving, via the first secure channel, a first command (Thibaudeau discloses a sending step [0019]. A written instruction of the key encrypted in a memory of the client device [0021]. The first key, called S-ENC, enables the encryption of the commands sent to a device (H, Cl) by the other device (H, Cl) [0094]) and a second cryptographic key (Thibaudeau discloses the processing means of the host device via the encryption/decryption algorithm and at least one secret key of the first set of keys recorded in a memory area of the host device, of at least one secret key of the second set of keys [0018]. The second key, called R-ENC, enables the encryption of the responses sent to a device by the other device [0094]. Written instruction and key encrypted from the host device to the client [0110]. The host device comprising at least one second set of secret keys stored in a memory area intended to be sent to the client device, the keys of the second set being encrypted by the processing means of the host device by means of the encryption/decryption algorithm and of at least one key of the first set [0009]); 
a memory for storing the first cryptographic key (Thibaudeau discloses at least the client is portable, communicating with a network via connection or communication means, each device comprising at least one programmable non-volatile permanent memory area and data processing means, an encryption/decryption algorithm for data coupled to a first set of secret keys stored in a secret area of the device [0009]. The algorithm 3-DES recorded in a memory area of the client device (Cl) [0111]. Steps three to five are repeated for all the keys (MAC.sub.c1, DEK.sub.c1) of the second set of secret keys. Finally, the security system of data exchanges control opening of a new secure channel [0112]); 
a module for configured to set up, when said first command is executed, a second channel in which communication between the electronic entity and the external electronic apparatus are encrypted by the second cryptographic key (Thibaudeau discloses second set of secret keys [0023]. An opening step, a new session and a new secure channel carried out via the encryption/decryption algorithm and the second set of secret keys according to a security protocol of the GlobalPlatform [0024]. Opening of a new secure channel between the host device and the client device [39]); 
(Thibaudeau teaches the secure channel enabling data exchange between a host device and a client device of the system [0016]); 
a module for receiving a second command (Thibaudeau teaches the processing means of the host device (H) send (63) the encrypted deactivation command (HALT*) to the client device (Cl) [0116]. During the second optional step, the processing means of the host device (H) send (63) the encrypted deactivation command (HALT*) (Interpreted as second command) to the client device (Cl) [0117]).
Although Thibaudeau discloses second command and retrieving the first cryptographic key from the memory, Thibaudeau does not explicitly teach but Hatayama teaches a module for reading the first cryptographic key from the memory (Hatayama teaches The device node 200 having received such a reset command transmits a reception response of the reset command to the master node 100 in an infrastructure mode, and thereafter, erases the user encryption key stored in its own user encryption key storing part 207, and switches a communication mode to an ad hoc mode based on its own device encryption key [0080]. Reading the user encryption key in ad hoc mode [0073])
and changing operation of the electronic entity to the first secure channel secured by the first cryptographic key, upon reception of said second command (Hatayama teaches upon receiving the reception response of the reset command from the device node 200. Changing a user encryption key and a new user encryption key by operating an operation terminal, the master node 100 sets reset flags of all the device nodes stored in the device information DB 106 to “1” (S301), and broadcasts a reset command in an infrastructure mode designating to all the device nodes (device nodes in which reset flag=1) (S302). A reset command transmits a reception response of the reset command to the master node 100 in an infrastructure mode, and thereafter, erases the user encryption key stored in its own user encryption key storing part 207, and switches a communication mode to an ad hoc mode based on its own device encryption key [0080]. The master node 100 sets a reset flag of the device node 200 to “0”. Then, the master node 100 sets a communication state flag of the device node from a “communicable state (infrastructure mode)” to an “initial state (ad hoc mode)” (S303) [0081] (discloses that the second channel is changed to the first channel by the reset command better known as second command)).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Thibaudeau to include upon reception of said second command, retrieving the first cryptographic key from the memory, and changing operation of the electronic entity from use of the second secure channel to use of the first secure channel as disclosed by Hatayama. One of ordinary skill in the art would have been motivated for the purpose of setting up communication securely, different level of communication security based on the command (Hatayama [5] [44]).
Although the combination of Thibaudeau-Hatayama would teach second key encrypted by the first key, the combination of Thibaudeau-Hatayama do not explicitly teach but Sermersheim teaches said second cryptographic key and said first command being encrypted by the first cryptographic key (Sermersheim teaches encrypts the return process instructions with a symmetric key. The symmetric key may then be encrypted with the second public key [0028]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Thibaudeau-Hatayama to include said second cryptographic key and said first command being encrypted by the first cryptographic key as disclosed by Sermersheim. One of ordinary skill in the art would have been motivated for the purpose of an arrangement increases network Searching security (Sermersheim [0047]).

Claim 5  rejected is under 35 U.S.C. 103 as being unpatentable over Thibaudeau (US 20150334095) in view of Hatayama et al. (US 20050201393, hereinafter Hatayama), in view of Sermersheim et al. (US 20090077060, hereinafter Sermersheim), and in further view of Gunabalasubramaniam et al. (US 20080275921, hereinafter as Gunabalasubramaniam).

Re. claim 5, the combination of Thibaudeau-Hatayama-Sermersheim teach the method as claimed in claim 1. Although Thibaudeau discloses disconnecting the connect, the combination of Thibaudeau-Hatayama-Sermersheim do not explicitly teach but Gunabalasubramaniam teaches after the changing step, a step of invalidating restoration data for the first secure channel (Gunabalasubramaniam teaches If the processing device is not to be restored using the factory restore data, then the processing device may determine whether changes made during a session are to be discarded (Interpreted as invalidating restoration when changing a session) or persisted [0061]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Thibaudeau-Hatayama-Sermersheim to include after the changing step, a step of invalidating restoration data for the first secure channel as disclosed by Gunabalasubramaniam. One of ordinary skill in the art would have been motivated for the purpose of having a protective service to prevent restoring files by discarding them. This ensures security of the channel (Gunabalasubramaniam [0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thibaudeau (US 20150334095) in view of Hatayama et al. (US 20050201393, hereinafter Hatayama), in view of Sermersheim et al. (US 20090077060, hereinafter Sermersheim), and in further view of Vito (US 20080301433).

(Vito teaches In some implementations, the static keys are permanently, or semi-permanently stored on the security device 102 and the secure server 104. Additionally, in some implementations, the static keys can be used to generate temporary keys such as session keys that can be used for a limited number of communication sessions between devices [0033]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Thibaudeau-Hatayama-Sermersheim to include wherein the first cryptographic key is a session key derived from a static key stored in the electronic entity as disclosed by Vito. One of ordinary skill in the art would have been motivated for the purpose of further securing information and to limit the number of communications between devices (Vito [0042] [0033]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thibaudeau (US 20150334095) in view of Hatayama et al. (US 20050201393, hereinafter Hatayama), in view of Sermersheim et al. (US 20090077060, hereinafter Sermersheim), and in further view of Yamada et al. (US 20060200678, hereinafter as Yamada).

Re. claim 9, the combination of Thibaudeau-Hatayama-Sermersheim teach the method as claimed in claim 1. Yet, the combination of Thibaudeau-Hatayama-Sermersheim do not explicitly teach but Yamada teaches wherein the second cryptographic key is a broadcast key used to encrypt a secure channel established by another electronic entity (Yamada teaches a broadcast key is used for encrypting communications directed toward a plurality of access points (Interpreted as another electronic entity) [0041]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Thibaudeau-Hatayama-Sermersheim to include wherein the second cryptographic key is a broadcast key used to encrypt a secure channel established by another electronic entity as disclosed by Yamada. One of ordinary skill in the art would have been motivated for the purpose of encrypting/decrypting broadcast communications, having the communications more secured (Yamada [0044]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thibaudeau (US 20150334095) in view of Hatayama et al. (US 20050201393, hereinafter Hatayama), in view of Sermersheim et al. (US 20090077060, hereinafter Sermersheim), and in further view of Van Hoek (US 20150106456).

Re. claim 12, the combination of Thibaudeau-Hatayama-Sermersheim teach the method as claimed in claim 1. Yet, the combination of Thibaudeau-Hatayama-Sermersheim do not explicitly teach but Van Hoek teaches wherein the electronic entity is a secure element (Van Hoek teaches mobile devices having secure elements [0038] Fig. 2 #207).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Thibaudeau-Hatayama-Sermersheim to include w wherein the electronic entity is a secure element as disclosed by Van Hoek. One of ordinary skill in the art would have been motivated for the purpose of having a platform onto which applets can be installed, upgraded, and managed. For managing communications from processor to memory (Van Hoek [0008] [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vats et al. (US 20120140927) discloses detecting the instruction, one or more session keys, including a composite message session key for encrypting the composite message, along with one or more initialization vectors corresponding to each of the one or more session keys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496